Citation Nr: 1231927	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  12-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated later in August 2010.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with respect to the issue on appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this appeal at this time is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In this case, the Veteran asserts that he has tinnitus as a result of in-service noise exposure.  See, e.g., the Veteran's statement dated in June 2010 & VA Form 9 dated in May 2012.  In particular, he maintains that he sustained acoustic trauma when he was routinely exposed to aircraft and weapons noise while serving in the anti-aircraft artillery.  See the Veteran's statement dated in June 2010 & the VA examination report dated in August 2010.  The Board has thoroughly reviewed the record and finds that the evidence supports a finding that the Veteran's currently diagnosed tinnitus was incurred during his active duty service.

As to the Veteran's service treatment records, the Board notes that the majority of the Veteran's service records were lost in a fire at the National Personnel Records Center (NPRC).  See the Formal Finding of Unavailability dated June 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, the loss of the majority of the Veteran's service treatment records, although regrettable, is not crucial to the outcome of this matter.  The Veteran has not asserted that he sought in-service treatment for tinnitus or related audiological complaints.  Additionally, the claims file contains the Veteran's September 1952 service separation examination.

To this end, the Board acknowledges that the Veteran's service separation examination does not indicate that the Veteran reported tinnitus at the time of his September 1952 separation from service.  However, the Veteran's DD-214 shows that his military occupational specialty (MOS) involved service in the anti-aircraft artillery.  The Board has no reason to disbelieve the Veteran's assertion of in-service exposure to acoustic trauma as it is consistent with his MOS.  Moreover, as the Veteran is currently service connected for hearing loss (see the rating decision dated in August 2010), in-service noise exposure has been conceded by the RO.  The Board therefore concedes that the Veteran did indeed incur in-service acoustic trauma.

In this regard, the Board observes that, in the April 2010 claim, the Veteran indicated that the onset of his tinnitus was in 1949, during his military service.  Notably, there are no post-service treatment records documenting treatment for complaints of tinnitus.  However, the absence of post-service treatment records is consistent with the Veteran's contention that he did not seek treatment for tinnitus following his military discharge.

In August 2010, the Veteran was afforded a VA audiological examination at which time the examiner documented the Veteran's report of in-service acoustic trauma and symptoms of hearing loss dating from his military service.  However, the examiner indicated that the Veteran made no current complaint of tinnitus.  With respect to this finding, the Veteran has argued that the August 2010 VA examiner did not inquire as to whether he suffered from tinnitus, but rather focused the examination on his bilateral hearing loss.  See the notice of disagreement (NOD) dated in September 2010.

The Veteran was afforded a second VA audiological examination in September 2011 at which time a different examiner noted the Veteran's report of recurrent tinnitus.  The examiner indicated that the date and circumstances of the onset of tinnitus was unknown.  As to etiology, the examiner concluded that the Veteran's currently diagnosed tinnitus was "[a]t least as likely as not (50% probability or greater) caused by or a result of military noise exposure."  The examiner explained that the Veteran's "[m]ilitary noise exposure would result in high frequency sensorineural hearing loss.  Such as this Veteran exhibits.  He denies hearing loss prior to military service."  In rendering her conclusion, the examiner further noted the Veteran's report of chronic tinnitus symptomatology.  [Specifically, the Veteran stated that "[t]he 'katydids' are present all the time.  Sometimes the ringing gets worse, but the 'katydids' are with me all the time."]  

Based on a review of this evidence, the Board finds that service connection for tinnitus is warranted.  First, as previously noted herein, the September 2011 VA examiner's opinion supports a finding of a medical nexus between the Veteran's conceded in-service acoustic trauma and his currently diagnosed bilateral tinnitus.  The Board recognizes that the September 2011 VA audiological examiner did not review the Veteran's claims file prior to rendering her finding in support of medical nexus.  However, in rendering her conclusions, the September 2011 VA examiner noted the positive medical nexus between the Veteran's currently diagnosed bilateral hearing loss and his military service as evidence in support of her findings that the Veteran's recurrent tinnitus is also due to his military noise exposure.  Moreover, in this regard, the Board notes that the Veteran is already service-connected for bilateral hearing loss (30%).  That the Veteran has service-connected hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.

Second, the Veteran has described constant tinnitus since service.  He is competent to report his symptomatology of ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The evidence is therefore at least in equipoise as to the matter of whether the Veteran's currently diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


